874 N.E.2d 356 (2007)
In the Matter of Timothy A. SHULA, Respondent.
No. 49S00-0603-DI-90.
Supreme Court of Indiana.
October 2, 2007.
ORDER GRANTING IN PART SECOND MOTION TO EXTEND EFFECTIVE DATE OF SUSPENSION
By order dated July 26, 2007, this Court approved a conditional agreement and suspended Respondent from the practice of law in this state for a period of not less than 90 days, without automatic reinstatement, beginning August 31, 2007. At Respondent's request, this Court entered an order on August 23, 2007, this Court extended the effective date of Respondent's suspension to September 30, 2007.
Respondent filed a second "Motion For Extension Of Time" on September 28, 2007, requesting an extension of the effective date of suspension to October 14, 2007, to accommodate a client whose case appears near settlement. The Disciplinary Commission filed a response stating it takes no position on this request but would object to any additional extensions of the effective date.
Being duly advised, the Court GRANTS the motion in part. The effective date of Respondent's suspension shall be extended to October 14, 2007, on the following conditions: *357 (1) The extension shall apply only to the one client referenced in Respondent's motion; and (2) the extension shall become effective only upon Respondent's filing with this Court an acknowledgement signed by the affected client that the client knows of Respondent's prospective suspension and is willing to proceed with Respondent's representation notwithstanding. No further extensions of the effective date shall be granted.
The Court directs the Clerk to forward a copy of this Order to the parties, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.